Citation Nr: 1721623	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for the service-connected diabetes mellitus.

2.  Entitlement to a compensable evaluation for diabetic retinopathy from July 14, 2014, in excess of 10 percent for bilateral cataracts and diabetic retinopathy from April 16, 2015, and in excess of 30 percent for bilateral cataracts and diabetic retinopathy from July 14, 2016. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to May 2000.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In December 2009, the RO denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  In July 2015, the RO recharacterized the evaluation for diabetes mellitus to include cataracts, which were considered a noncompensable complication and part of the diabetic process so the 20 percent rating was continued.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  In January 2016, the Board remanded the issue of diabetes mellitus with cataracts for further development and adjudication.  The Board also determined at that time that a claim for total disability based on individual unemployability (TDIU) was raised by the record and considered part and parcel of the diabetes mellitus issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran indicated in March 2016, that she was not claiming TDIU.  Therefore, the matter is no longer before the Board. 

In August 2016, the RO granted service connection for bilateral retinopathy secondary to diabetes mellitus and assigned a noncompensable rating effective July 14, 2014.  The RO further found that a clear and unmistakable error was found in the July 2015 evaluation of bilateral cataracts with retinopathy, previously considered a noncompensable complication of diabetes mellitus, and a retroactive increase was granted at 10 percent disabling from April 16, 2015, and 30 percent disabling from July 14, 2016.  As compensable complications of diabetes are rated separately, unless they are part of the criteria used to support a 100 percent evaluation, they are part and parcel of the diabetes mellitus disability on appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Accordingly, the issues on appeal have been recharacterized as they appear on the cover page of the instant decision. 


The issue involving increased evaluations for bilateral cataracts and diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 8, 2016, manifestations of diabetes mellitus included a restricted diet and required insulin, but did not require the regulation of activities.  

2.  From July 8, 2016, manifestations of diabetes mellitus included a restricted diet, required insulin, and the regulation of activities, but did not require hospitalization for episodes of ketoacidosis or hypoglycemic reactions or twice a month visits to a diabetic care provider. 

 
CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 20 percent for the service-connected diabetes mellitus prior to July 8, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  

2.  The criteria for a 40 percent evaluation, and no more, for the service-connected diabetes mellitus from July 8, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected diabetes mellitus is currently rated as 20 percent disabling under the provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under this Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  Id.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity, as strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  

Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  In the instant case, nephropathy with hypertension, hypertension, hypertensive heart disease, bilateral cataracts with diabetic retinopathy, peripheral artery disease of the bilateral lower extremities, peripheral  neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and venous stasis hyperpigmentation of the bilateral lower extremities have been granted separate evaluations.  These matters, other than bilateral cataracts with diabetic retinopathy, are not currently before the Board.  The issue involving bilateral cataracts with diabetic retinopathy is discussed in the Remand portion of the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an evaluation in excess of 20 percent is not warranted prior to July 8, 2016.  A 40 percent evaluation, and no higher, is warranted from July 8, 2016.   38 C.F.R. § 4.7; see Hart, supra.   

In this regard, prior to July 8, 2016, the medical evidence shows that the Veteran's service-connected diabetes mellitus required the use of insulin for control and a restricted diet, though she occasionally failed to comply with her dietary restrictions.  It has also variously required the use of oral medications for control.  See e.g. September 2011 VA examination.  The Veteran's diabetes mellitus did not however, require a regulation of activities.  Notably, the September 2009 VA examiner found that regulation of activities was not required.  The September 2011 VA examiner indicated that the Veteran reported activity restrictions due to diabetes; however, the examiner further explained that the restrictions were simply a change of daily routines, e.g. she had difficulty with tasks such as carrying groceries and was not able to stand or walk for long periods.  A February 2013 letter from the VA Women's Health Center simply indicated that she had to regulate her activities by following a regular daily schedule.  There was no indication that the Veteran had to avoid strenuous occupational and recreational activities in order to control her blood sugar in these examination reports or letter.   The April 2015 VA examiner also found that regulation of activities was not required.  VA outpatient treatment records dated prior to July 8, 2016, also do not show a regulation of activities. 

Moreover, the Veteran saw her diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than once a month on examination in 2011 and less than two times per month on examination in 2015.  The Veteran had no hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  See VA examination reports dated in 2009, 2011, and 2015.   There was also no progressive loss of weight due to diabetes mellitus.  Id.   

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling prior to July 8, 2016.  Specifically, there has been no probative evidence showing that the diabetes mellitus included regulation of activities as defined by VA.  38 C.F.R. § 4.119, Diagnostic Code7913.  

However, on VA examination dated July 8, 2016, the examiner found that the Veteran not only required insulin and restricted diet, but a regulation of activities, as part of her medical management of diabetes mellitus.  Specifically, the examiner found the Veteran must avoid over-exertion due to uncontrolled blood sugar.  So while a 40 percent rating is warranted from this date for regulation of activities, a rating in excess of 40 percent is not warranted as she still only saw her diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  She also had no hospitalization for episodes of ketoacidosis or hypoglycemic or progressive loss of weight due to diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code7913

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 20 percent evaluation prior to July 8, 2016, and a 40 percent rating, and no higher, thereafter, for diabetes mellitus.   38 C.F.R. § 4.7.  

In reaching the above determination, the Board has also considered the Veteran's statements that higher ratings are warranted.  In this case, the Veteran's statements are competent evidence as to her symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  Her statements, however, are not competent evidence to identify a specific level of disability relating her diabetes mellitus to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports, as well as VA outpatient treatment records, considered the Veteran's statements, to include such reports as changes in daily routine, difficulty walking or standing for long periods and carrying groceries, poorly controlled blood sugars, and fatigue, as to the manifestations of her diabetes, and directly addressed the criteria under which the Veteran's diabetes mellitus has been evaluated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, and have been granted as set forth above.   See Hart, supra.   

Finally, the Veteran has not argued and the record does not otherwise reflect that her service-connected diabetes mellitus rendered her unable to obtain or retain substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An evaluation in excess of 20 percent for the service-connected diabetes mellitus prior to July 8, 2016, is denied.  

A 40 percent evaluation, and no higher, for the service-connected diabetes mellitus from July 8, 2016, is granted subject to the controlling regulations governing monetary awards.


REMAND

Turning to the issue of increased ratings for bilateral cataracts and diabetic retinopathy, the Board has determined that this matter must be remanded for further development.  The Veteran is service connected for diabetes mellitus which appears to have affected both her visual acuity and her field of vision.  The record before the Board contains vision field tests that are not sufficiently interpreted to allow the Board to rate the Veteran's disability under Schedule of Ratings for the eye.  

Notably, in April 2015 and July 2016, the VA eye examiners indicated that visual field testing was performed using the Goldmann's equivalent III/4e target.  The examiners indicated on both examinations that the Veteran did not have contraction of a visual field or loss of a visual field.  The Goldmann visual field charts were attached to the examination reports.

The record before the Board contains an interpretation of the results by the RO, but the examiner's interpretation of the Goldman visual field test, i.e. the degree of the visual field at each principal meridian or the specific concentric contraction for any of the measured meridians, is not of record.  Stated another way, there are no numeric interpretations by the VA examiner's themselves associated with the electronic record.  Interpretation of these tests is necessary to determine whether the Veteran's meets the criteria for a higher rating under the rating criteria for diseases of the eye.  Thus, a remand is warranted to provide the necessary interpretation. 

Accordingly, the case is REMANDED for the following action:

1.   If available to provide further comment, the RO must obtain addendum opinions from the examiners who completed the April 2015 and July 2016 VA eye disability examinations.  If the examiners are not available or unable to provide the addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The examiners are asked to provide numeric interpretations of the charts of Goldmann visual field tests attached to each of the examination reports.  The examiners are instructed that the interpretation should be expressed in terms of a numeric interpretation of the extent of the Veteran's field of vision along each of the eight 45-degree principal meridians.  See 38 C.F.R. §§ 4.76a, 4.77.

2.   The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


